Citation Nr: 9914225	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  97-14 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a bilateral 
shoulder disorder.

2.  Entitlement to service connection for depression.  

3.  Entitlement to an increased evaluation for cervical disc 
space narrowing, presently evaluated as 20 percent disabling.  

4.  Entitlement to an increased evaluation for a right femur 
deformity, presently evaluated as 10 percent disabling.

5.  Entitlement to an increased (compensable) evaluation for 
thoracic spine degenerative changes.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hinton, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1965 to 
August 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (RO), which denied the benefits sought on 
appeal.   

A December 1996 rating decision granted service connection 
for a lumbar degenerative disc disease and assigned that 
disability a 10 percent evaluation.  In June 1997, the 
veteran filed a Notice of Disagreement with respect to that 
evaluation.  A Statement of the Case was sent to the veteran 
in November 1997, after which, the veteran filed a VA Form 9 
in January 1998.  A substantive appeal must be filed within 
60 days from the date that the agency of original 
jurisdiction mails the statement of the case to the appellant 
or within the remainder of the one-year period from the date 
of mailing of the notification of the determination being 
appealed, whichever period ends later.  38 U.S.C.A. § 
7105(d)(3); 38 C.F.R. § 20.302(b).  The veteran did not file 
a timely substantive appeal on this issue, which therefore, 
is not before the Board at this time. 

Although the veteran filed a timely substantive appeal as to 
the issue of entitlement to service connection for a chest 
and sternum disorder, he withdrew that claim by written 
notice to the RO in July 1997.  Therefore, that issue is not 
before the Board on appeal at this time. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  A bilateral shoulder disorder was not demonstrated during 
the veteran's service, and is not otherwise shown to be 
related to service, or to a service-connected disorder.

3.  Chronic depression was not demonstrated during service, 
and is not shown to otherwise be related to service, or to a 
service-connected disorder.


CONCLUSIONS OF LAW

1.  A bilateral shoulder disorder was not incurred or 
aggravated during service, and it is not shown to be caused 
or aggravated by a service-connected disability.  38 U.S.C.A. 
§§ 1110, 5107 (West 1991); 38 C.F.R. §§ 3.303, 3.310 (1998).

2.  Chronic depression was not incurred or aggravated during 
the veteran's active duty service, and it is not shown to be 
caused or aggravated by a service connected disability.  38 
U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.303, 3.310.





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he has a bilateral shoulder 
disorder related to injury during service, and to injections 
of medication taken for that injury, which caused excessive 
scarring and contracture.  The veteran also contends that he 
has a depression secondary to service-connected disorders. 
 

I.  Factual Background

Service medical records show that in October 1966, the 
veteran was involved in an auto accident in which he 
sustained a mid-shaft fracture of the right femur, and a 
compression fracture of D6 and D9, and laceration of the 
right knee.  X-ray examination during hospitalization from 
October to November 1966 did not reveal any rib fractures.  
The veteran underwent orthopedic surgery in December 1966, in 
which his fractured femur underwent open reduction and 
internal fixation, Schneider nailing.  During that month, the 
diagnoses included (1) old, compound fracture, transverse, 
midshaft, of the right femur, with no artery or nerve 
involvement; and (2) old compression fracture of vertebra D6 
and D7, with no artery or nerve involvement.  A July 1967 
separation examination report noted a 2.5 inch scar over the 
right greater trochanter, and an 8 inch surgical scar over 
the right lateral thigh.  The report contains no abnormal 
evaluation for systems associated with the veteran's claimed 
disabilities on appeal.

A December 1967 private medical statement from Burdette M. 
Berens, M.D., indicated that the veteran had residuals of (1) 
compression fracture of D7 and D8; (2) compression fracture 
of the anterior lip of C5; and (3) fracture of the right 
femur with an intramedullary pin.

A private intake assessment report in February 1988 contains 
a diagnosis stating that the most recent diagnosis of delayed 
post-traumatic stress disorder was given in June 1987.

Private medical records show that the veteran was injured in 
September 1990 when his motor vehicle was hit by another 
vehicle from behind.  A September 1990 physical therapy 
referral report contains a diagnosis of cervical strain, 
spasm/trapezius strain, due to car accident.  A later 
September 1990 private medical record contains a diagnosis of 
impingement of the right shoulder.  An October 1990 private 
therapy note contains a history indicating that subsequent to 
the September 1990 accident, the veteran had neck pain and 
headache; constant pain at the right scapula; shortness of 
breath; pain with pressing down the right arm.  An October 
1990 private outpatient physical therapy report noted that 
the veteran's current pain persisted because his painfree 
balance was upset and it was difficult to get those tissues 
off stretch again.  The examiner in that report opined that 
because of the deltoid scarring and atrophy, the veteran's 
girdle mechanics changed, stressing the rhomboids, trapezius, 
and levator; and the pectoral muscles were too tight. 
The record indicates that the veteran underwent subsequent 
outpatient physical therapy for the 1990 accident residuals, 
including pain; a February 1991 report noted that at that 
time, the veteran continued to be seen twice per week for 
neck and shoulder/scapular exercises. 

The report of a private medical examination in February 1992 
shows findings that the veteran's affect was appropriate.  He 
had mild tenderness over and to the right of his seventh 
cervical spinal process.  His shoulders were hunched forward.  
At rest, his arms did not hang straight down, but were out at 
a 45 degree angle.  His gait was excellent while using his 
prosthesis for his left leg, which had a below the knee 
amputation.  The report contains an opinion that the veteran 
was thought to have had chronic pain superimposed on a post-
traumatic stress disorder.  The examiner was not sure as to 
the cause of the veteran's deltoid atrophy, and the examiner 
could not detect any weakness in the arms or shoulders.  

In a July 1996 private medical statement from Mark P. 
Davenport, M.D., he related that the veteran had had multiple 
problems and musculoskeletal injuries, and that his opinion 
was that it was difficult to determine how much of present 
symptoms were due to the veteran's severe [inservice] 
accident 30 years before.  Dr. Davenport noted that the 
inservice injuries included the fracture of the femur that 
required a rod placement and then a hip spica; a fracture of 
the neck vertebra, and some compression fractures of possibly 
L3 and L5.  On this basis, Dr. Davenport opined that he felt 
that a significant amount of the veteran's pain could be on 
the basis of inservice injuries, which were described.  Dr. 
Davenport noted that there was evidence of chronic and 
continuous shoulder pain and back pain.  Dr. Davenport noted 
also that the veteran apparently sustained an auto accident 
in 1990, with whiplash problems and pain since.  Dr. 
Davenport noted in summary that it was very difficult to 
allocate discomfort as it related to the inservice accident, 
given that the veteran had had at least one other auto 
accident since that time.  

The report of an October 1996 VA examination shows that the 
veteran complained of chronic daily right knee pain, and 
upper and lower back pain with mobility,  since his inservice 
auto accident injury.  The report noted that the veteran 
currently took medication, including Percocet, Elavil,  
nonsteroidal antiinflammatory drugs, primarily Naproxen for 
pain.  The veteran reported that he was involved in another 
automobile accident in 1972, when he was run over by an 
automobile, which resulted in a left leg amputation below the 
knee.  The diagnosis was fracture of the right femur 
secondary to previous auto accident, treated with pin 
fixation healed with mild deformity; chronic external 
rotation, right lower extremity after removal of spika cast; 
chronic pains aggravated by gaited abnormalities secondary to 
second auto accident that resulted in left below the knee 
amputation.  After examination of the spine, the diagnosis 
was chronic cervical dorsal lumbar pain secondary to previous 
trauma resulting in compression fractures of C5 and fractured 
C6/7; treated with brace and hip spika; chronic pains 
aggravated with mobility secondary to post-traumatic 
degenerative joint disease, probable degenerative disc 
disease of L5/S1 with a first degree spondylolisthesis. 

A November 1996 medical statement is accompanied by an 
addendum to the October 1996 VA examination report.  The 
addendum contains a corrective diagnosis of (1) chronic 
cervical dorsolumbar pain secondary to previous trauma, 
resulting in disc space narrowing, at C5-C6 and C7 with spur 
formation; treated with brace and hip spika; and (2) chronic 
pain aggravated with mobility secondary to post traumatic 
degenerative joint disease and first degree spondylolisthesis 
of L5-S1.  

A February 1997 private medical statement from Mark P. 
Davenport, M.D., indicated that during service when the 
veteran sustained multiple fractures in the spine, of C5, T5, 
T6, T7, T8, T9, and L5, and in the right femur, the veteran 
also sustained shoulder pain.  For that pain the veteran 
received multiple injections of Talwin in both shoulders and 
in the deltoid muscles.  Dr. Davenport stated that these 
[injuries] resulted in significant right lower extremity 
external rotation deformity; and spondylolisthesis of the 
lower back, which contributed to chronic back pain.  Dr. 
Davenport stated that the veteran had chronic pain regarding 
his shoulders, with scarring and contracture of the deltoid 
muscles from the multiple injections, following the 1966 
accident.  Dr. Davenport opined his belief that the veteran's 
shoulder problem was related, however, indirectly to his 1966 
and 1970 accidents.  Dr. Davenport concluded that the veteran 
had three spinal fractures, significant bilateral shoulder 
contractures, as well as a fracture of the right femur with 
external rotation deformity, and significant pain and 
disability because of these injuries.

The veteran testified during a June 1997 hearing regarding 
his claims on appeal.  With respect to his bilateral shoulder 
claim, he described symptoms and his assertion that his 
disability was related to his cervical spine disability.  The 
veteran testified that he had had other automobile accidents 
in his lifetime, in 1970 and 1973, but that none of those 
accidents had involved his shoulders or neck.  

In an August 1997 private medical statement, Dr. Davenport 
stated his belief that the veteran had bilateral deltoid 
contractures; and that enclosed documented evidence indicated 
that excessive injections of Talwin was the most likely cause 
of excessive scarring and contracture of the muscles.  Dr. 
Davenport also noted his belief that the veteran was 
exhibiting clinical signs of depression, which the examiner 
attributed directly to a chronic pain syndrome secondary to 
injuries suffered in 1966 and since.

In a September 1997 statement, Dr. Davenport stated that he 
had treated the veteran for several years for chronic back 
pain and depression.  In a September 1997 statement from 
Thomas J. Quinn, M.D., he indicated that although there was a 
possibility that a component of the veteran's discomfort was 
related to a thoracic outlet syndrome, the evidence for that 
was not very convincing.  Dr. Quinn noted that the veteran 
had fibrous, foreshortened deltoid muscles bilaterally; and 
due to this was unable to relax his arms to his sides.

In a December 1997 statement, Dr. Davenport stated that he 
had treated the veteran for several years for multiple 
problems stemming from the veteran's inservice accident in 
1966.  Dr. Davenport opined that injuries resulting from that 
accident were the cause of arthritis of the ankle, knee and 
hip on the right side.  The statement noted that X-rays 
showed evidence of L5 bilateral spondylolisthesis again, 
which was felt to be related to the 1966 injuries.  The 
veteran was noted to have very marked cervical limitation of 
range of motion of the neck, both to the left and right, and 
with flexion and extension.  He was noted to be able to 
dorsiflex his ankle only to neutral and plantar flex to 
approximately 45 degrees.  Dr. Davenport noted that the 
veteran had had chronic pain associated with this 
symptomatology, with associated periods of depression.  

The report of a December 1997 VA examination for neurological 
disorders shows a history of low back, mid back, cervical 
spine, and headache since his inservice accident and 
resulting injuries.  In 1990 the veteran sustained a 
hyperextension injury of the cervical spine in another motor 
vehicle accident.  The veteran stated that all of the 
preceding symptoms were intensified by this latter injury, 
and denied any history compatible with lumbar, thoracic, or 
cervical radiculopathy.  On examination, the upper extremity 
strength, tone and coordination were intact.  The diagnosis 
was history of compression fractures of cervical, thoracic, 
and lumbar pain.  The above was noted to appear to be related 
to the primary motor vehicle accident in 1966; and to be 
somewhat intensified, however, by the further motor vehicle 
accident in 1990.

The report of a December 1997 VA mental disorders examination 
shows complaints of long-term depression since an accident; 
and the examiner noted that the veteran's condition appeared 
generally to be a pain syndrome.  After examination, the 
report contains a diagnosis of no psychiatric diagnosis; and 
the Global Assessment of Functioning (GAF) score was 85.  The 
examiner opined that he did not find signs or symptoms of a 
requisite severity for a diagnosis of depression.  

The record contains private medical records of treatment from 
the late 1980's and thereafter for various physical and 
mental complaints and conditions.


II.  Analysis

The veteran's claims of entitlement to service connection are 
well grounded, meaning they are plausible.  38 U.S.C.A. § 
5107(a).  The relevant evidence has been properly developed, 
and there is no further VA duty to assist the veteran with 
these claims.  Id.

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 
(1998).  Service connection may also be granted for 
disability which is proximately due to or the result of a 
service-connected disease or injury, 38 C.F.R. § 3.310(a), or 
for that portion of current disability that has been 
aggravated by nonservice-connected disability.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).


A.  Bilateral Shoulder Disorder

The veteran has contended that service connection should be 
granted for a bilateral shoulder disorder, as it was related 
to injury during service; to injections of medication taken 
for that injury, which caused excessive scarring and 
contracture; and alternatively that it was related to his 
service connected cervical spine disability.   The record, 
however, does not show any evidence of a bilateral shoulder 
injury or condition during service or until many years later.  
In fact, the first indication of such disorder was in 
September 1990, soon after the veteran was injured in a motor 
vehicle accident when he was rear-ended.  Medical records 
that month show, that with respect to that injury, examiners 
made diagnoses of cervical strain, and spasm, trapezius 
strain, due to [the recent] car accident; and a subsequent 
diagnosis of impingement of the right shoulder.  Subsequent 
records show that the veteran had a muscular disorder in the 
shoulder area. The record shows that the veteran underwent 
extensive physical therapy after the September 1990 injury 
for shoulder and cervical spine symptoms.  Private clinical 
records during treatment at the Mayo Clinic in February 1991 
indicates that the veteran gave a history of complaints of 
shoulder pain since that September 1990 auto accident.  Dr. 
Davenport initially opined that it was difficult to determine 
and allocate symptoms to the inservice accident, given that 
the veteran had at least one subsequent post-service 
accident.  Dr. Davenport later stated, however, that the 
veteran had chronic pain in the shoulders since his inservice 
injury, with scarring and contracture of the deltoid muscles 
resulting from multiple injections after the 1966 accident.  

Given that a bilateral shoulder injury or condition was not 
reported in service and in the absence of evidence 
documenting "injections" for any pathology which had its 
onset in service, the Board finds that a bilateral shoulder 
disability was not incurred in or otherwise related to the 
veteran's period of active duty. Further, the evidence fails 
to establish a relationship, direct or otherwise, between any 
current service-connected disability and a current bilateral 
shoulder condition. The evidence is not so evenly balanced 
that there is doubt as to any material issue. 38 U.S.C.A. §§ 
1110, 5107; 38 C.F.R. §§ 3.303, 3.310.   

B.  Depression

The veteran maintains that he has developed chronic 
depression due to continual severe pain secondary to his 
service-connected back disorders.  The record does not show 
any evidence of treatment or diagnosis of depression or other 
psychiatric disorder during service. The first indication of 
any pertinent mental health treatment is many years after the 
veteran's separation from service.  Although a private 
physician, not a psychiatrist, has reported treating the 
veteran for clinical signs of depression, which he attributed 
directly to the veteran's chronic pain syndrome, secondary to 
injuries suffered in 1966 and since that time, the VA 
psychiatrist who examined the veteran in December 1997 noted 
that his condition appeared generally to be a pain syndrome. 
No psychiatric disorder warranted diagnosis.  The examiner 
specifically stated that he did not find signs or symptoms of 
a requisite severity for a diagnosis of depression.
 
The Board finds the December 1997 examination report is more 
probative as to the question of whether the veteran has a 
current neuropsychiatric disorder, including depression.  The 
examiner in December 1997 was a specialist in psychiatry and 
had the benefit of a review of the entire evidence of record. 
As the preponderance of the evidence does not show that the 
veteran has an acquired psychiatric disorder, including 
depression, the veteran's claim of entitlement to service 
connection for such condition is denied. The evidence is not 
so evenly balanced that there is doubt as to any material 
issue. 38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.303, 3.310.


ORDER

Service connection for a bilateral shoulder disorder is 
denied.

Service connection for depression is denied.


REMAND

A May 1998 rating decision assigned the veteran's service-
connected cervical spine disability a 20 percent evaluation.  
On a claim for an original or increased rating, the appellant 
will generally be presumed to be seeking the maximum benefit 
allowed by law.  It follows that such a claim remains in 
controversy where less than the maximum available benefit is 
awarded.  AB v. Brown, 6 Vet.App. 35 (1993).  In this case, 
however, it is unclear whether the veteran intends to 
continue his appeal on the issue.  There is a handwritten 
notation of "withdrawn by Vet[eran]" on the face of a May 
1998 Supplemental Statement of the Case, next to the issue of  
entitlement to an increased evaluation for the veteran's 
service connected cervical spine disorder.  The claims file, 
however, does not contain a required writing from the veteran 
indicating he has withdrawn that issue.  38 C.F.R. §§ 20.202, 
20.204(b).  Therefore, clarification is necessary as to 
whether the veteran desires to continue his appeal on this 
issue.

The veteran contends that his service-connected right femur 
deformity and thoracic spine degenerative changes are more 
severely disabling than reflected by the currently assigned 
ratings for the two disabilities.  The Board notes that the 
veteran was afforded a VA compensation and pension 
examination of the right femur and thoracic spine in October 
1996, and neurological examination in December 1997.  It is 
not shown, however, that those evaluations comported with the 
United States Court of Appeals for Veterans Claims' holding 
in DeLuca v. Brown, 8 Vet.App. 202 (1995), pertaining to 
functional impairment due to pain in the adjudication of a 
service-connected musculoskeletal disorder.  Consequently, 
the Board finds that the RO did not have the opportunity to 
adequately adjudicate the issues of increased ratings for the 
service-connected right femur deformity, or thoracic spine 
degenerative changes in light of the specific requirements of 
DeLuca.  Therefore, a remand for a current examination is in 
order.  Absent a thorough and complete medical examination 
and opinion, the Board's evaluation cannot be a fully 
informed one.  Green v. Derwinski, 1 Vet.App. 121 (1991).

On the basis of the foregoing, in order to give the appellant 
every consideration with respect to the present appeal, it is 
the Board's opinion that further development of the case is 
necessary.  Accordingly, this case is REMANDED for the 
following action:

1.  The RO should contact the veteran and 
inquire whether the veteran desires to 
continue an appeal with respect to the 
issue of entitlement to an increased 
evaluation for cervical disc space 
narrowing.  

2.  The RO should further ask the veteran 
to furnish the names and addresses of all 
private medical personnel and facilities 
from whom he received examinations and/or 
treatment for his right femur and 
thoracic spine (and, if pertinent, 
cervical spine) disabilities.  After 
obtaining the necessary authorization 
from the veteran, the RO should obtain 
available records not already of record 
from the named sources.

3. Thereafter, the RO should schedule the 
veteran for a VA orthopedic examination to 
determine the current extent and severity of 
the service-connected disabilities on 
appeal.  All necessary tests and studies 
should be accomplished, and all clinical 
manifestations should be reported in detail.  
The examiner should identify the limitation 
of activity imposed by the disabling 
condition, viewed in relation to the medical 
history, considered from the point of view 
of the veteran working or seeking work, with 
a full description of the effects of 
disability upon his ordinary activity.  An 
opinion should be provided regarding whether 
pain significantly limits functional ability 
during flare-ups or with extended use. 
Voyles v. Brown, 5 Vet. App. 451, 453 
(1993).  It should be noted whether the 
clinical evidence is consistent with the 
severity of the pain and other symptoms 
reported by the veteran. The examiner also 
should indicate whether the affected joint 
exhibits weakened movement, excess, 
fatigability, or incoordination. Lathan v. 
Brown, 7 Vet. App. 359 (1995); DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

The claims file, including a copy of this 
remand, should be made available to the 
examiner before the examination, for 
proper review of the medical history.  
The examination report is to reflect 
whether such a review of the claims file 
was made.  Any opinion expressed should 
be accompanied by a written rationale.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefits sought are not granted, 
the appellant and his representative should be furnished a 
supplemental statement of the case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant is free to submit any additional 
evidence he desires to have considered in connection with his 
current appeal.  No action is required of the appellant until 
he is notified.



		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals



 

